DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 2/11/2021 and 3/22/2021 have been entered.
Claims 1-7 and 9-18 are pending as amended on 6/9/2020. Claims 2-4 and 14-16 stand withdrawn from consideration.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 5-7, 9-13, 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites a polyamide powder, as well as a number of properties, including a cumulative pore volume of at least 0.02 cm3/g. As established in the following discussion, the patent specification does not describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, particularly with respect to the recited cumulative pore volume.
 Possession may be shown by describing an actual reduction to practice of the claimed invention. The instant specification describes two examples of nylon-12 powder (page 7), but minimal information is provided with regard to the preparation process (only: “obtained by means of a precipitation process”), and there is no description of properties other than solution viscosity (i.e., there is no description of the cumulative pore volume or the BET surface area of the powder). Therefore, the instant specification does not describe a reduction to practice by showing that the inventor constructed an embodiment that meets all the limitations of the claim, including a cumulative pore volume of at least 0.02 cm3
An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. The instant specification does not contain any drawings or figures which show that applicant was in possession of polyamide powder as presently recited with a cumulative pore volume of at least 0.02 cm3/g.
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention. The instant specification discloses that US 5932687 mentions suitable precipitation process conditions (p 5, lines 23-28). However, the instant specification does not describe any correlation between the process conditions described in US 5932687 and the recited properties (particularly, cumulative pore volume), and therefore, the reference to US ‘687 in the instant specification is not, on its face, sufficient to show that applicant was in possession of the claimed invention as a whole. 
What is conventional or well known to one of ordinary skill in the art need not be disclosed in detail. Upon review of the cited ‘687 document, the examiner was unable to find any discussion of “cumulative pore volume.” US ‘687 indicates a desire for powders having a “low porosity as determined by their BET surface area.” However, US ‘687 does not disclose any relationship between cumulative pore volume and porosity, and does not provide any guidance regarding how to control reaction conditions to achieve a target cumulative pore volume. The examiner was further unable to determine that it was conventional or well known to one of ordinary skill in the art to control or target a 3/g.
The recited cumulative pore volume claim language appears on p 4 (lines 29-30) of the instant specification. However, as set forth in MPEP 2163.03(V), the written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. As set forth above, claim 1 defines the invention by specifying a desired cumulative pore volume, but the instant specification fails to sufficiently identify how the property is achieved, controlled or measured. Therefore, for the reasons set forth above, the specification as filed lacks an adequate written description to establish that applicant was in possession of polyamide powder as recited in the present claims with a cumulative pore volume of at least 0.02 cm3/g.

Claim Rejections - 35 USC § 103
Claims 1, 5-7, 9-13, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monsheimer et al (US 2004/0102539) in view of Baumann et al (US 5932687).
As to claim 1, 5, 12, 13, 17 and 18, Monsheimer discloses a sinter powder comprising a polyamide with an excess of carboxy end groups [0025] and to moldings 
As to the recitation that the polyamide has an increase in viscosity of 10% to 40% after 24 hours at 10 C below mp:
Monsheimer fails to specifically teach an increase in viscosity as presently recited. However, Monsheimer discloses that when a conventional (i.e., unregulated) powder is exposed to thermal stress, a marked increase in solution viscosity due to molecular weight increase occurs. This is caused by reaction of free amino end groups and carboxy end groups [0026]. Monsheimer teaches that utilizing an excess of carboxy end groups in the polyamide of the inventive sinter powder has a marked reduction or complete elimination in the increase in solution viscosity [0027].
Monsheimer’s example 1 demonstrates that when an unregulated polyamide-12 having a small excess (i.e., 4 mmol/kg) of carboxy end groups (72 mmol/kg) over amine end groups (68 mmol/kg) [0061-62]) is exposed to thermal stress (160 C) for 8 hours, a substantial increase in viscosity occurs (increase from 1.60 to 2.30, i.e., a 43% increase after 8 hours at a temperature approximately 25 C below the melting temperature; see [0083], table 1). 
Monsheimer’s example 2 demonstrates that when a regulated polyamide-12 having a substantial excess (127 mmol/kg) of carboxy end groups (132 mmol/kg) relative to amine end groups (5 mmol/kg) is exposed to thermal stress (160 C) for 8 hours, a much smaller increase in viscosity occurs (increase from 1.55 to 1.62, i.e., a 5% increase after 8 hours at a temperature approximately 25 C below the melting temperature; see [0083], table 1). 
Given Monsheimer’s general teaching that regulation of a polyamide-12 to have an excess of carboxy end groups results in a marked reduction in the increase in solution viscosity when exposed to thermal stress [0027], and further given Monsheimer’s examples 1 and 2 demonstrating that a polyamide having a 127 mmol/kg excess of carboxy end groups over amine end groups has a smaller increase in solution viscosity when exposed to thermal stress relative to a polyamide having a 4 mmol/kg excess, there is reasonable basis to conclude, and one having ordinary skill in the art would have recognized, that as the excess of carboxy end groups over amine end groups in a polyamide-12 sinter powder increases, the degree to which the polyamide solution viscosity increases due to thermal stress becomes lower. 
Monsheimer teaches that it can be advantageous for the excess of carboxy end groups to be at least 20 mmol/kg [0025]. The person having ordinary skill in the art would have been motivated, therefore, to have prepared the polyamide-12 sinter powder according to Monsheimer having any excess of carboxy end groups within Monsheimer’s range of 20 mmol/kg or more [0025] in order to achieve the desired reduction in solution viscosity increase due to thermal stress. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared 
Alternatively as to the recitation that the polyamide has an increase in viscosity of 10% to 40% after 24 hours at 10 C below mp:
Monsheimer fails to specifically teach an increase in viscosity as presently recited. However, Monsheimer discloses that when a conventional (i.e., unregulated) powder is exposed to thermal stress, a marked increase in solution viscosity due to molecular weight increase occurs. This is caused by reaction of free amino end groups and carboxy end groups [0026]. Monsheimer teaches that utilizing an excess of carboxy end groups in the polyamide of the inventive sinter powder has a marked reduction or complete elimination in the increase in solution viscosity [0027].
Monsheimer’s example 1 demonstrates that when an unregulated polyamide-12 having a small (i.e., 4 mmol/kg) excess of carboxy end groups (72 mmol/kg) over amine end groups (68 mmol/kg) [0061-62]) is exposed to thermal stress (160 C) for 8 hours, a substantial increase in viscosity occurs (increase from 1.60 to 2.30, i.e., a 43% increase after 8 hours at a temperature approximately 25 C below the melting temperature; see [0083], table 1).  Monsheimer’s example 2 demonstrates that when a regulated polyamide-12 having a substantial (127 mmol/kg) excess of carboxy end groups (132 mmol/kg) relative to amine end groups (5 mmol/kg) is exposed to thermal stress (160 C) for 8 hours, a much smaller increase in viscosity occurs (increase from 1.55 to 1.62, i.e., 
Monsheimer’s example 3 demonstrates that when the unregulated polyamide-12 from example 1 and the regulated polyamide-12 from example 2 are mixed in a 1:1 ratio and exposed to thermal stress, the viscosity increases from 1.58 to 1.79 (table 3), i.e., a 13% increase. Monsheimer teaches that the sinter powder can comprise a mixture of regulated and unregulated polyamide, and that preferably, the proportion of regulated polyamide in the mixture is from 10 to 90%, thus enabling utilization of previous inventories of unregulated sinter powder [0030].  
Given Monsheimer’s general teaching that regulation of a polyamide-12 to have an excess of carboxy end groups results in a marked reduction in the increase in solution viscosity when exposed to thermal stress [0027], and further given Monsheimer’s examples 1-3 demonstrating that as the excess of carboxyl end groups in the polyamide increases, the increase in the solution viscosity due to thermal stress becomes lower, there is reasonable basis to conclude that, for a mixture of regulated and unregulated polyamide as taught by Monsheimer, the increase in solution viscosity due to thermal stress becomes lower as the proportion of regulated polyamide within the mixture increases.
The person having ordinary skill in the art would have been motivated to prepare a polyamide-12 sinter powder from a mixture of regulated and unregulated polyamide, as taught by Monsheimer, having any proportion of regulated polyamide-12 within Monsheimer’s disclosed preferred range of 10 to 90% in order to utilize the desired amount of previous inventory of unregulated sinter powder, as taught by Monsheimer in 
As to the presently recited BET surface area:
Monsheimer teaches that the regulated polyamide is processed in accordance with DE 19708946 (incorporated by reference) to give a precipitated powder [0044]. DE ‘946 corresponds to US 5932687 to Baumann.
Baumann teaches a precipitation method wherein polyamide is dissolved in alcohol, and precipitation is preceded by a nucleation stage. Polylaurolactam (nylon 12) is disclosed as particularly suitable (col 2, lines 59-67). Baumann teaches that the process provides compact powders having a narrow particle size distribution, and a low porosity as determined by their BET surface areas (col 1, lines 59-67). In particular, Baumann discloses particles having a BET surface area of less than 10 m2/g (col 3, lines 1-5). 
The person having ordinary skill in the art would have been motivated to utilize Baumann’s precipitation process to produce the particles disclosed by Monsheimer in view of Monsheimer’s explicit direction to do so, and, in order to provide powders having desired properties such as particle size and BET surface area. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared Monsheimer’s polyamide-12 sinter powder by utilizing the method disclosed in 2/g or less, including within the presently claimed ranges of at least 2.8 m2/g (claim 1) or at least 7.5 m2/g (claim 18).
As to the presently recited cumulative pore volume:
Modified Monsheimer is silent with regard to cumulative pore volume. 
However, the instant specification describes and exemplifies the same species of polyamide disclosed in Monsheimer (nylon-12), and describes US 5932687 (i.e., Baumann) as mentioning suitable process conditions (p 5, lines 23-28). Polymeric materials produced from the same type of polymer utilizing the same processing conditions must have the same properties. Given that modified Monsheimer suggests a powder produced from the same polymer via the same precipitation process and having the same BET surface area as described in the instant specification, there is reasonable basis to conclude that the powder suggested by modified Monsheimer also has the same cumulative pore volume as described in the instant specification on p 4, lines 29-32 (i.e., at least 0.02 cm3/g). 
As to claim 6, modified Monsheimer suggests a polyamide powder according to claim 5, as set forth above. Monsheimer further teaches that the polyamide preferably comprises from 0.1 to 2 parts of a mono- or dicarboxylic acid as regulator [0028, 0038]. It would have been obvious to the person having ordinary skill in the art, therefore, to have utilized either type of regulator disclosed by Monsheimer in order to obtain the 
As to claim 7, modified Monsheimer suggests a polyamide powder according to claim 5, as set forth above. Monsheimer further teaches that it can be advantageous for the excess of carboxy end groups to be at least 20 mmol/kg [0025]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamide powder according to modified Monsheimer having any excess of carboxy groups within Monsheimer’s range of at least 20 mmol/kg, including an excess within the presently recited range of 20-60 mmol/kg. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
As to claim 9, modified Monsheimer suggests a polyamide powder according to claim 1, as set forth above. Monsheimer further teaches that the median particle size d50 is particularly preferably from 40 to 80 micron [0032], and exemplifies sinter powder wherein 100% by weight of the powder is less than 90 micron [0079].
As to claim 10, modified Monsheimer suggests a polyamide powder according to claim 1, as set forth above. Monsheimer further exemplifies sinter powder having a bulk density of 425 g/l [0073], which falls within the claimed range of 300-600 g/l. 
As to claim 11, modified Monsheimer suggests a polyamide powder according to claim 1, as set forth above. Modified Monsheimer is silent with regard to surface energy. However, the instant specification describes and exemplifies the same species of polyamide disclosed in Monsheimer (nylon-12), and describes US 5932687 (i.e., Baumann) as mentioning suitable process conditions (p 5, lines 23-28). Polymeric . 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monsheimer et al (US 2004/0102539) in view of Baumann et al (US 5932687) and further in view of Wudy et al (Characterization of polymer materials and powders for selective laser melting, AIP Conference Proceedings 1593, 702 (2014)).
The rejection of claim 1 over Monsheimer and Baumann is incorporated here by reference. 
Monsheimer is silent as to the surface energy of the polyamide powder.
Wudy teaches that the main properties of polymer materials with regard to their consolidation (i.e., in sintering processes) are viscosity and surface energy. Wudy teaches that the difference of the surface energy between powder and melt influences the wetting behavior and the penetration depth, while a high surface tension is fundamental for good coalescence of bordering particles (abstract). The interaction at the interface of the melt and powder bed is strongly influenced by the solid’s surface tension, thus wetting is favored by high solid surface tension and low liquid surface tension, and determines contour accuracy (p 703, left column). However, the extent the melt seeps inside the powder bed is also critical, and sinking depth can be expressed 
In light of Wudy’s disclosure, the person having ordinary skill in the art would have been motivated to increase surface tension (surface energy) of a sintering powder when contour accuracy of main importance, and decrease surface tension (energy) of a sintering powder when surface quality is of main importance. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamide-12 sinter powder according to modified Monsheimer by decreasing the surface energy of the powder to any appropriate value depending on the importance of surface quality relative to contour accuracy for the intended application, including to a value within the presently recited range of not more than 35 mN/m.

Response to Arguments
Applicant's arguments filed 2/11/2021 and 3/22/2021, and Declaration filed 3/22/2021 have been fully considered.
The previously set forth rejections have been withdrawn, and new rejections have been made. The new rejections cite the same primary reference (Monsheimer). 
Applicant argues (p 3 of remarks filed 3/22/2021) that the rejection over Monsheimer and Gersch is based on two different references and, in view of the poor 
The new rejections above combine Monsheimer with Baumann rather than Gersch. Given that Baumann is cited within Monsheimer’s disclosure as providing suitable precipitation processing conditions, there can be no question that Monsheimer and Baumann are properly combinable. Therefore, Applicant’s arguments with regard to the rejection over Monsheimer and Gersch are not applicable to the new rejections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/RACHEL KAHN/           Primary Examiner, Art Unit 1766